TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00750-CV


In re Everest National Insurance Company; Gallagher Bassett Services, Inc.;
and Cheryl Verge




ORIGINAL PROCEEDING FROM HAYS COUNTY


O R D E R
PER CURIAM
	Relators have filed an "Emergency Petition for Writ of Mandamus," complaining of
the trial court's orders granting the real parties in interest's objections to Florence Baker's affidavit
and motion to compel and seeking to stay the underlying proceeding until we resolve the merits
of the petition.  See Tex. R. App. P. 52.3, 52.10.  We grant the motion for emergency relief and stay
the underlying proceeding.  The Court asks that the real parties in interest file a response to the
petition for writ of mandamus on or before November 28, 2012. 
		It is ordered November 15, 2012.


Before Justices Puryear, Pemberton and Henson